Citation Nr: 0735825	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  06-11 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension, to include as secondary to the service-
connected Type 2 Diabetes Mellitus.  

2.  Entitlement to service connection for claimed coronary 
artery disease (CAD), to include as secondary to the service-
connected Type 2 Diabetes Mellitus.  

3.  Entitlement to service connection for claimed erectile 
dysfunction, to include as secondary to the service-connected 
Type 2 Diabetes Mellitus.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) for compensation purposes.  

5.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from February 1963 to June 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 2004 and February 2005 
rating decisions of the RO.  

The Board notes that additional evidence was submitted after 
the February 2006 Statement of the Case (SOC) was issued.  
The veteran waived initial RO consideration of the newly 
submitted evidence.  

As such, a remand for the RO to address this material is not 
required prior to the Board considering it in rendering the 
instant decision.  38 C.F.R. § 20.1304(c).  

The December 2004 rating decision awarded service connection 
for PTSD and assigned a 10 percent rating, effective in March 
2004.  The veteran filed a timely Notice of Disagreement 
(NOD) in April 2005 with the initial rating assigned.  

While a 30 percent rating was subsequently awarded in a 
February 2006 rating decision, it is not the maximum benefit 
available.  38 C.F.R. § 4.130.  An SOC was not issued.  
Therefore, the Board must remand the claim, pending the 
issuance of an SOC to the veteran and receipt of his timely 
appeal in response thereto.  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  

The claims of entitlement to TDIU rating and an initial 
rating in excess of 30 percent for the service-connected PTSD 
are addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  

The veteran presented testimony before the undersigned 
Veterans Law Judge in September 2007.  The transcript has 
been obtained and associated with the claims folder.  



FINDINGS OF FACT

1.  The currently demonstrated hypertension is shown as 
likely as not to have been caused by the veteran's Type 2 
Diabetes Mellitus.  

2.  The currently demonstrated CAD is shown as likely as not 
to have been caused by the veteran's Type 2 Diabetes 
Mellitus.  

3.  The currently demonstrated erectile dysfunction is shown 
as likely as not to have been caused by the veteran's Type 2 
Diabetes Mellitus.  




CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by hypertension is proximately due to 
or the result of the service-connected Type 2 Diabetes 
Mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2007).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by CAD is proximately due to or the 
result of the service-connected Type 2 Diabetes Mellitus.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2007).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by erectile dysfunction is proximately 
due to or the result of the service-connected Type 2 Diabetes 
Mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  

Assuming, without deciding, that any defect with respect to 
either the duty to notify or the duty to assist must be 
considered to harmless and will not be further discussed.  


Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, to include 
those raised at the September 2007 hearing; service medical 
and personnel records; post-service VA and private treatment 
records; and the reports of VA examination.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The veteran here asserts that his hypertension, CAD, and 
erectile dysfunction that are due to the service connected 
Type 2 Diabetes Mellitus.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and will grant service connection for 
hypertension, CAD, and erectile dysfunction.  38 U.S.C.A § 
5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).  

As noted, the veteran is seeking service connection on a 
secondary basis.  A disability, which is proximately due to, 
or the result of a service-connected disease or injury shall 
be service-connected.  38 C.F.R. § 3.310.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id; See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 
183, 18   (1993).  

In a March 2002 rating decision, service connection was 
awarded for Type 2 Diabetes Mellitus.  The award was based in 
pertinent part upon the veteran's presumed exposure to Agent 
Orange during his service in the Republic of Vietnam.  

A review of the record shows that the veteran was diagnosed 
with diabetes mellitus in 1982.  Thereafter, he was diagnosed 
with hypertension in 1985, erectile dysfunction in 1994 and 
CAD in 2002.  

The treatment notes from Dr. DP dated in February 2004 show 
the veteran had a history of CAD, which was considered likely 
to be related to his diabetes considering it was multivessel 
in nature.  

Upon VA examination in July 2004, the examiner opined that 
the veteran's hypertension was less likely as not to be due 
to the Type 2 Diabetes Mellitus as it was essential 
hypertension.  The CAD was also considered less likely as not 
due to the Type 2 Diabetes Mellitus and more likely due the 
veteran's long history of hypertension.  The examiner opined 
erectile dysfunction was less likely as not due to the Type 2 
Diabetes Mellitus and more likely due to low testosterone 
levels and hypothyroidism.  

In an April 2005 letter, Dr. DP opined that hypertension and 
CAD were caused by the veteran's diabetes mellitus.  In a 
July 2006 VA outpatient treatment note, the provider opined 
the most probable cause of the veteran's erectile dysfunction 
was diabetes mellitus as it had only become severe in the 
past two years.  

Finally, in July 2007 and August 2007 letters, Dr. SDK opined 
that hypertension and CAD were more than likely caused by his 
diabetes mellitus, which had been diagnosed more than 30 
years prior.  Dr. DP reasoned the diabetes mellitus was an 
endothelial disease and that endothelial disease was the 
cause of the veteran's CAD and hypertension.  Dr. SDK further 
indicated that the veteran's CAD and hypertension were being 
aggravated by the diabetes mellitus.   

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

The current medical evidence, as previously discussed, 
confirms the diagnoses of hypertension, CAD, and erectile 
dysfunction and is in relative equipoise in showing that 
these conditions were as likely as not caused by the service-
connected Type 2 Diabetes Mellitus.  

Thus, by extending the benefit of the doubt to the veteran as 
to these matters, the grant of secondary service connection 
is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).   



ORDER

Service connection for hypertension as secondary to the 
service connected Type 2 Diabetes Mellitus, is granted.  

Service connection for CAD as secondary to the service 
connected Type 2 Diabetes Mellitus, is granted.  

Service connection for erectile dysfunction as secondary to 
the service connected Type 2 Diabetes Mellitus, is granted.  



REMAND

As noted in the Introduction, in a December 2004 rating 
decision, the RO awarded service connection for PTSD and 
assigned a 10 percent rating effective March 2004.  The 
veteran filed a timely NOD in April 2005 with the initial 
rating assigned.  See 38 C.F.R. § 20.302(a).  

While a 30 percent rating was awarded in a February 2006 
rating decision, in a claim for an increased disability 
rating, the claimaint will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded).   See AB 
v. Brown, 6 Vet. App. 35 (1993).  An SOC was not issued.  

Since it appears there has been an initial RO adjudication of 
the claim and a NOD as to its denial, the veteran is entitled 
to an SOC, and the current lack of an SOC with respect to the 
increased rating claim is a procedural defect requiring 
remand.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2006); see also Manlincon v. West, 12 Vet. App. 238 
(1999).  

After the RO has issued the SOC, the claim should be returned 
to the Board only if the veteran perfects the appeal in a 
timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).  

The veteran asserts that he is entitled to TDIU rating for 
compensation purposes.  As the claim for an initial rating in 
excess of 30 percent for the service-connected PTSD has not 
been finally adjudicated, the TDIU rating must remain in a 
pending status as the two matters are essentially linked.  

Therefore, final consideration of the TDIU rating claim 
should be deferred until the claim for increased has been 
properly adjudicated and other matters are addressed by the 
RO.  

In light of the foregoing, these remaining matters are is 
hereby REMANDED to the AOJ for the following actions:

1.  The AOJ must provide the veteran an 
SOC with respect to his claim of 
entitlement to an initial rating in 
excess of 30 percent for PTSD.  The 
veteran should be informed that he must 
file a timely and adequate Substantive 
Appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  

If a timely Substantive Appeal is not 
filed, the claim should not be certified 
to the Board.  If a Substantive Appeal is 
filed, then the claim must be reviewed in 
light of current appellate procedures.  
Any other indicated development should 
undertaken.  

2.  Thereafter, following completion of 
all indicated development, the AOJ should 
readjudicate the claim of entitlement to 
TDIU rating for compensation purposes in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, then the RO should provide the 
veteran and his representative with an 
SSOC and afford them an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


